Exhibit 8.1 Country of Percentage Name of Subsidiary Incorporation Ownership Given Imaging Pty. Ltd. Australia Given Imaging, Inc. Delaware Given Imaging s.a.s. France Given Imaging GmbH Germany Given Imaging B.V. Netherlands Given Imaging K.K. Japan 93 Given Imaging (Asia-Pacific) PTE Ltd. Singapore Given Imaging (Asia) Company Ltd. Hong Kong Sierra Scientific Instruments Holding Corporation Delaware Sierra Scientific Instruments, LLC Delaware Given Imaging Vietnam Co., Ltd. Vietnam Endonetics, Inc. California
